DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 January 2020 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,609,061. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are a slight broadening of the claims of the ‘061 Patent and on this basis, the ‘061 Patent anticipates the instant application.
As to claim 1, the ‘061 Patent discloses a computer-implemented method comprising Claim 1: A computer-implemented method comprising): 
generating a plurality of tensors based on spatial attributes and temporal attributes of a set of cybersecurity data, wherein the set of cybersecurity data comprises numeric data and textual data, and wherein the set of cybersecurity data is collected from a plurality of computational sources (Claim 1: generating a plurality of tensors based on spatial attributes of a set of cybersecurity data and temporal attributes of the set of cybersecurity data, wherein the set of cybersecurity data comprises numeric data and textual data, and wherein the set of cybersecurity data is collected from a plurality of computational sources); 
providing the plurality of tensors to a Hierarchical Temporal Memory (HTM) network (Claim 1: providing the plurality of tensors to a Hierarchical Temporal Memory (HTM) network, the HTM network configured to generate respective HTM outputs for respective regions of the HTM network, wherein respective outputs are based on active nodes for respective regions of the HTM network); 
determining that at least one HTM output indicates an anomaly (Claim 1: determining that at least one HTM output indicates an anomaly); 
converting the at least one HTM output to a notification (Claim 1: converting the at least one HTM output to a notification); and 
providing the notification to a user interface).
As to claim 2, the ‘061 Patent discloses the method according to claim 1, wherein the set of cybersecurity data comprises syslog data, firewall event log data, operating system log data, application log data, and device log data (Claim 2:  identical). 
 As to claim 3, the ‘061 Patent discloses the method according to claim 1, wherein the plurality of computational sources comprise a Security Information and Event Management (SIEM) system, a Simple Network Management Protocol (SNMP) trap, and an Intrusion Detection and Prevention System (IDPS) (Claim 3: identical). 
As to claim 4, the ‘061 Patent discloses the method according to claim 1, wherein generating a plurality of tensors further comprises: classifying the set of cybersecurity data into a numeric data subset and a textual data subset;  generating at least a first Vector Space Model (VSM) based on the numeric data subset; generating at least a second VSM based on the textual data subset; storing textual associations between the first VSM and the textual data subset, wherein textual associations indicate a textual value for a respective value of a respective component of the first VSM; and storing numeric associations between the second VSM and the numeric data subset, wherein numeric associations indicate a property attribute for a respective component of the second VSM (Claim 4: identical). 
As to claim 5, the ‘061 Patent discloses the method according to claim 4, wherein generating a plurality of tensors further comprises: generating respective tensors based on respective VSMs; and generating at least one sparse distributed representation (SDR) based on at least one tensor (Claim 5: identical).
claim 6, the ‘061 Patent discloses the method according to claim 5, wherein providing the plurality of tensors to a Hierarchical Temporal Memory (HTM) network further comprises: inputting at least one SDR to a first region of a first layer of the HTM network; inputting an output of the first region of the first layer of the HTM network to a second region of a second layer of the HTM network, wherein the second layer comprises fewer nodes than the first layer; and generating a HTM output based on a set of active nodes of at least the second region of the second layer of the HTM network (Claim 6: identical).
As to claim 7, the ‘061 Patent discloses the method according to claim 6, wherein the notification comprises textual output and numeric output, wherein converting the HTM output to a notification further comprises: generating textual output based, at least in part, on the HTM output and the textual associations; and generating numeric output based, at least in part, on the HTM output and the numeric associations (Claim 7: identical).
As to claim 8, the ‘061 Patent discloses the method according to claim 1, the method further comprising: performing natural language processing on a query received from a user interface; identifying a relevant portion of the HTM network based on the query; performing natural language processing on a second output from the relevant portion of the HTM network to generate an answer to the query; and presenting the answer to the user interface (Claim 8: identical).
As to claim 9, the ‘061 Patent discloses the method according to claim 8, wherein the answer comprises textual data, numeric data, and a confidence value (Claim 9: identical).  
Claims 10-15 recite a computer system commensurate in scope to the methods of claims 1-9 and are rejected under a substantially similar rationale.
Claims 16-19 recite a computer program product commensurate in scope to the methods of claims 1-9 and are rejected under a substantially similar rationale.
As to claim 20, the ‘061 Patent discloses the computer program product according to claim 16, wherein the program instructions stored in the computer readable storage medium were downloaded over a network from a remote processing system (Claim 19: The method according to claim 10, wherein the computer-implemented is performed according to instructions downloaded over a network from a remote data processing system).
Claims 21-23 recite a system commensurate in scope to the methods of claims 1-9 and are rejected under a substantially similar rationale.
As to claim 24, the ‘061 Patent discloses the system according to claim 21, wherein the HTM processor comprises a three- dimensional integrated circuit (3DIC) (Claim 20: providing the plurality of tensors to a Hierarchical Temporal Memory (HTM) network implemented on a three-dimensional integrated circuit (3DIC)). 
As to claim 25, the ‘061 Patent discloses a computer-implemented method comprising (Claim 20: A computer-implemented method comprising): 
converting, in a feature extraction system, security data to a plurality of spatial-temporal multi-dimensional arrays, wherein the security data is collected from, at least in part, a security information and event management (SIEM) system functioning in a cybersecurity environment communicatively coupling a plurality of computational generating a plurality of tensors based on spatial attributes and temporal attributes of a set of cybersecurity data, wherein the set of cybersecurity data comprises syslog data, firewall event log data, operating system log data, application log data, and device log data, and wherein the set of cybersecurity data is collected from a Security Information and Event Management (STEM) system, a Simple Network Management Protocol (SNMP) trap, and an Intrusion Detection and Prevention System (IDPS); providing the plurality of tensors to a Hierarchical Temporal Memory (HTM) network); 
providing the plurality of spatial-temporal multi-dimensional arrays to a three- dimensional integrated circuit (3DIC) executing a Hierarchical Temporal Memory (HTM) network (Claim 20: providing the plurality of tensors to a Hierarchical Temporal Memory (HTM) network implemented on a three-dimensional integrated circuit (3DIC)); 
receiving, at the feature extraction system and from the HTM network, at least one output multi-dimensional array (Claim 20: determining that an HTM output of the HTM network indicates an anomaly in the set of cybersecurity data);  
identifying, using the feature extraction system, at least one anomaly based on the at least one output multi-dimensional array (Claim 20: determining that an HTM output of the HTM network indicates an anomaly in the set of cybersecurity data); and 
and providing the notification to a user interface).

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a slight broadening of the claims of the ‘253 Patent and on this basis, the ‘253 Patent anticipates the instant application and the claims of the instant application are thereby rejected under a similar rationale as that presented above in the rejection of the claims over U.S. Patent No. 10, 609,061.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,805,801 to Holloway et al. discloses intrusion protection in LAN systems
U.S. Patent No. 5,905,859 to Holloway et al. discloses intrusion protection in LAN systems
U.S. Patent Application Publication No. 2002/0184190 by Suigura discloses reading intrusion patterns and reacting in the system
U.S. Patent Application Publication No. 2004/0030778 by Kronenberg et al.
U.S. Patent Application Publication No. 2008/0208966 by Edwards et al. discloses a hierarchical temporal memory system

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432